 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVAN L. DENENBERG,                                Case No.: 19cv2063-MMA (NLS)
12                                      Plaintiff,       ORDER GRANTING JOINT
     v.                                                  MOTION FOR ENTRY OF
13
                                                         PROTECTIVE ORDER
14   CITIBANK, N.A.,                                     AS MODIFIED BY THE COURT
15                                    Defendant.
                                                         [ECF No. 16]
16
17         The Court having read the parties’ Joint Motion for Entry of Stipulated Protective
18   Order (ECF No. 16), finding no objection and good cause appearing,
19         IT IS HEREBY ORDERED that this motion is GRANTED. The following
20   Protective Order is entered, as modified by the Court (see paragraphs 6.1, 6.2, 6.3, 12.1,
21   and 12.3).
22                                   PROTECTIVE ORDER
23   1.    PURPOSES AND LIMITATIONS
24         Disclosure and discovery activity in this action are likely to involve production of
25   confidential, proprietary, or private information for which special protection from public
26   disclosure and from use for any purpose other than prosecuting this litigation may be
27   warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
28

                                                     1
                                                                                19cv2063-MMA (NLS)
 1   following Stipulated Protective Order. The parties acknowledge that this Order does not
 2   confer blanket protections on all disclosures or responses to discovery and that the
 3   protection it affords from public disclosure and use extends only to the limited information
 4   or items that are entitled to confidential treatment under the applicable legal principles. The
 5   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 6   Protective Order does not entitle them to file confidential information under seal.
 7   2.    DEFINITIONS
 8         2.1    Challenging Party: a Party or Non-Party that challenges the designation of
 9   information or items under this Order.
10         2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it
11   is generated, stored or maintained) or tangible things that qualify for protection under
12   Federal Rule of Civil Procedure 26(c).
13         2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel
14   (as well as their support staff).
15         2.4    Designating Party: a Party or Non-Party that designates information or items
16   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
17         2.5    Disclosure or Discovery Material: all items or information, regardless of the
18   medium or manner in which it is generated, stored, or maintained (including, among other
19   things, testimony, transcripts, and tangible things), that are produced or generated in
20   disclosures or responses to discovery in this matter.
21         2.6    Expert: a person with specialized knowledge or experience in a matter
22   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
23   expert witness or as a consultant in this action.
24         2.7    House Counsel: attorneys who are employees of a party to this action. House
25   Counsel does not include Outside Counsel of Record or any other outside counsel.
26         2.8    Non-Party: any natural person, partnership, corporation, association, or other
27   legal entity not named as a Party to this action.
28         2.9    Outside Counsel of Record: attorneys who are not employees of a party to this

                                                   2
                                                                                19cv2063-MMA (NLS)
 1   action but are retained to represent or advise a party to this action and have appeared in this
 2   action on behalf of that party or are affiliated with a law firm which has appeared on behalf
 3   of that party.
 4          2.10 Party: any party to this action, including all of its officers, directors,
 5   employees, consultants, retained experts, and Outside Counsel of Record (and their support
 6   staffs).
 7          2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 8   Material in this action.
 9          2.12 Professional Vendors: persons or entities that provide litigation support
10   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
11   and organizing, storing, or retrieving data in any form or medium) and their employees and
12   subcontractors.
13          2.13 Protected Material: any Disclosure or Discovery Material that is designated as
14   “CONFIDENTIAL.”
15          2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from
16   a Producing Party.
17   3.     SCOPE
18          The protections conferred by this Stipulation and Order cover not only Protected
19   Material (as defined above), but also (1) any information copied or extracted from
20   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
21   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
22   that might reveal Protected Material. However, the protections conferred by this Stipulation
23   and Order do not cover the following information: (a) any information that is in the public
24   domain at the time of disclosure to a Receiving Party or becomes part of the public domain
25   after its disclosure to a Receiving Party as a result of publication not involving a violation
26   of this Order, including becoming part of the public record through trial or otherwise; and
27   (b) any information known to the Receiving Party prior to the disclosure or obtained by the
28   Receiving Party after the disclosure from a source who obtained the information lawfully

                                                    3
                                                                                  19cv2063-MMA (NLS)
 1   and under no obligation of confidentiality to the Designating Party. Any use of Protected
 2   Material at trial shall be governed by a separate agreement or order.
 3   4.    DURATION
 4         Even after final disposition of this litigation, the confidentiality obligations imposed
 5   by this Order shall remain in effect until a Designating Party agrees otherwise in writing or
 6   a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
 7   dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
 8   judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
 9   trials, or reviews of this action, including the time limits for filing any motions or
10   applications for extension of time pursuant to applicable law.
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
13   Party or Non-Party that designates information or items for protection under this Order
14   must take care to limit any such designation to specific material that qualifies under the
15   appropriate standards. The Designating Party must designate for protection only those parts
16   of material, documents, items, or oral or written communications that qualify – so that
17   other portions of the material, documents, items, or communications for which protection is
18   not warranted are not swept unjustifiably within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations that are
20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
21   unnecessarily encumber or retard the case development process or to impose unnecessary
22   expenses and burdens on other parties) expose the Designating Party to sanctions.
23         If it comes to a Designating Party’s attention that information or items that it
24   designated for protection do not qualify for protection, that Designating Party must
25   promptly notify all other Parties that it is withdrawing the mistaken designation.
26         5.2    Manner and Timing of Designations. Except as otherwise provided in this
27   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
28   ordered, Disclosure or Discovery Material that qualifies for protection under this Order

                                                    4
                                                                                  19cv2063-MMA (NLS)
 1   must be clearly so designated before the material is disclosed or produced.
 2         Designation in conformity with this Order requires:
 3             (a) for information in documentary form (e.g., paper or electronic documents, but
 4   excluding transcripts of depositions or other pretrial or trial proceedings), that the
 5   Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
 6   material. If only a portion or portions of the material on a page qualifies for protection, the
 7   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 8   appropriate markings in the margins).
 9   A Party or Non-Party that makes original documents or materials available for inspection
10   need not designate them for protection until after the inspecting Party has indicated which
11   material it would like copied and produced. During the inspection and before the
12   designation, all of the material made available for inspection shall be deemed
13   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
14   copied and produced, the Producing Party must determine which documents, or portions
15   thereof, qualify for protection under this Order. Then, before producing the specified
16   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
17   that contains Protected Material. If only a portion or portions of the material on a page
18   qualifies for protection, the Producing Party also must clearly identify the protected
19   portion(s) (e.g., by making appropriate markings in the margins).
20             (b) for testimony given in deposition or in other pretrial or trial proceedings, that
21   the Designating Party identify on the record, before the close of the deposition, hearing, or
22   other proceeding, all protected testimony.
23             (c) for information produced in some form other than documentary and for any
24   other tangible items, that the Producing Party affix in a prominent place on the exterior of
25   the container or containers in which the information or item is stored the legend
26   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
27   protection, the Producing Party, to the extent practicable, shall identify the protected
28   portion(s).

                                                    5
                                                                                 19cv2063-MMA (NLS)
 1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 2   designate qualified information or items does not, standing alone, waive the Designating
 3   Party’s right to secure protection under this Order for such material. Upon timely correction
 4   of a designation, the Receiving Party must make reasonable efforts to assure that the
 5   material is treated in accordance with the provisions of this Order.
 6   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7         6.1    Timing of Challenges. At any stage of these proceedings, any party may
 8   object to a designation of the materials as confidential information. Such objection on
 9   designation of any Confidential Information shall be raised in writing within 30 days
10   of the challenging party’s receipt of the materials at issue..
11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
12   process by providing written notice of each designation it is challenging and describing the
13   basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the
14   written notice must recite that the challenge to confidentiality is being made in accordance
15   with this specific paragraph of the Protective Order. The parties shall attempt to resolve
16   each challenge in good faith and must begin the process by conferring directly (in voice to
17   voice dialogue; other forms of communication are not sufficient) within 7 days of the date
18   of service of notice. In conferring, the Challenging Party must explain the basis for its
19   belief that the confidentiality designation was not proper and must give the Designating
20   Party an opportunity to review the designated material, to reconsider the circumstances,
21   and, if no change in designation is offered, to explain the basis for the chosen designation.
22   A Challenging Party may proceed to the next stage of the challenge process only if it has
23   engaged in this meet and confer process first or establishes that the Designating Party is
24   unwilling to participate in the meet and confer process in a timely manner.
25         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
26   intervention, the parties shall file a joint motion for determination of discovery
27   dispute, as outlined in this Court’s Chambers Rules, no later than 45 days after the
28   challenging party’s receipt of the designated material in issue. Each such motion must

                                                   6
                                                                                19cv2063-MMA (NLS)
 1   be accompanied by a competent declaration affirming that the movant has complied with
 2   the meet and confer requirements imposed in the preceding paragraph. Failure to make
 3   such a motion including the required declaration within the requisite time period shall
 4   automatically waive the confidentiality designation for each challenged designation.
 5         The burden of persuasion in any such challenge proceeding shall be on the
 6   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
 7   harass or impose unnecessary expenses and burdens on other parties) may expose the
 8   Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality
 9   designation by failing to file a motion to retain confidentiality as described above, all
10   parties shall continue to afford the material in question the level of protection to which it is
11   entitled under the Producing Party’s designation until the court rules on the challenge.
12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1      Basic Principles. A Receiving Party may use Protected Material that is
14   disclosed or produced by another Party or by a Non-Party in connection with this case only
15   for prosecuting, defending, or attempting to settle this litigation. Such Protected Material
16   may be disclosed only to the categories of persons and under the conditions described in
17   this Order. When the litigation has been terminated, a Receiving Party must comply with
18   the provisions of section 13 below (FINAL DISPOSITION).
19         Protected Material must be stored and maintained by a Receiving Party at a location
20   and in a secure manner that ensures that access is limited to the persons authorized under
21   this Order.
22         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
23   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
24   may disclose any information or item designated “CONFIDENTIAL” only to:
25               (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
26   employees of said Outside Counsel of Record to whom it is reasonably necessary to
27   disclose the information for this litigation and who have signed the “Acknowledgment and
28   Agreement to Be Bound” that is attached hereto as Exhibit A;

                                                    7
                                                                                  19cv2063-MMA (NLS)
 1            (b) the officers, directors, and employees (including House Counsel) of the
 2   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
 3   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 5   is reasonably necessary for this litigation and who have signed the “Acknowledgment and
 6   Agreement to Be Bound” (Exhibit A);
 7            (d) the court and its personnel and the jury;
 8            (e) court reporters and their staff, professional jury or trial consultants, mock
 9   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
10   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
11   (Exhibit A);
12            (f) during their depositions, witnesses in the action to whom disclosure is
13   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
14   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
15   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
16   Protected Material must be separately bound by the court reporter and may not be disclosed
17   to anyone except as permitted under this Stipulated Protective Order.
18            (g) the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information.
20   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
21         OTHER LITIGATION
22         If a Party is served with a subpoena or a court order issued in other litigation that
23   compels disclosure of any information or items designated in this action as
24   “CONFIDENTIAL,” that Party must:
25            (a) promptly notify in writing the Designating Party. Such notification shall
26   include a copy of the subpoena or court order;
27            (b) promptly notify in writing the party who caused the subpoena or order to
28   issue in the other litigation that some or all of the material covered by the subpoena or

                                                   8
                                                                                19cv2063-MMA (NLS)
 1   order is subject to this Protective Order. Such notification shall include a copy of this
 2   Stipulated Protective Order; and
 3               (c) cooperate with respect to all reasonable procedures sought to be pursued by
 4   the Designating Party whose Protected Material may be affected.
 5            If the Designating Party timely seeks a protective order, the Party served with the
 6   subpoena or court order shall not produce any information designated in this action as
 7   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
 8   issued, unless the Party has obtained the Designating Party’s permission. The Designating
 9   Party shall bear the burden and expense of seeking protection in that court of its
10   confidential material – and nothing in these provisions should be construed as authorizing
11   or encouraging a Receiving Party in this action to disobey a lawful directive from another
12   court.
13   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
14            THIS LITIGATION
15               (a) The terms of this Order are applicable to information produced by a Non-
16   Party in this action and designated as “CONFIDENTIAL.” Such information produced by
17   Non-Parties in connection with this litigation is protected by the remedies and relief
18   provided by this Order. Nothing in these provisions should be construed as prohibiting a
19   Non-Party from seeking additional protections.
20               (b) In the event that a Party is required, by a valid discovery request, to produce a
21   Non-Party’s confidential information in its possession, and the Party is subject to an
22   agreement with the Non-Party not to produce the Non-Party’s confidential information,
23   then the Party shall:
24                  (1) promptly notify in writing the Requesting Party and the Non-Party that
25   some or all of the information requested is subject to a confidentiality agreement with a
26   Non-Party;
27                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective
28   Order in this litigation, the relevant discovery request(s), and a reasonably specific

                                                     9
                                                                                  19cv2063-MMA (NLS)
 1   description of the information requested; and
 2                (3) make the information requested available for inspection by the Non-Party.
 3             (c) If the Non-Party fails to object or seek a protective order from this court
 4   within 14 days of receiving the notice and accompanying information, the Receiving Party
 5   may produce the Non-Party’s confidential information responsive to the discovery request.
 6   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
 7   information in its possession or control that is subject to the confidentiality agreement with
 8   the Non-Party before a determination by the court. Absent a court order to the contrary, the
 9   Non-Party shall bear the burden and expense of seeking protection in this court of its
10   Protected Material.
11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
15   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
16   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
17   unauthorized disclosures were made of all the terms of this Order, and (d) request such
18   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
19   attached hereto as Exhibit A.
20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21         PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain inadvertently
23   produced material is subject to a claim of privilege or other protection, the obligations of
24   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
25   This provision is not intended to modify whatever procedure may be established in an e-
26   discovery order that provides for production without prior privilege review. Pursuant to
27   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
28   effect of disclosure of a communication or information covered by the attorney-client

                                                   10
                                                                                 19cv2063-MMA (NLS)
 1   privilege or work product protection, the parties may incorporate their agreement in the
 2   stipulated protective order submitted to the court.
 3   12.   MISCELLANEOUS
 4         12.1 Right to Further Relief / Modifications. Nothing in this Order abridges the
 5   right of any person to seek its modification by the court in the future. The Court may
 6   modify the protective order in the interests of justice or for public policy reasons.
 7         12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
 8   Order no Party waives any right it otherwise would have to object to disclosing or
 9   producing any information or item on any ground not addressed in this Stipulated
10   Protective Order. Similarly, no Party waives any right to object on any ground to use in
11   evidence of any of the material covered by this Protective Order.
12         12.3 Filing Under Seal. Nothing shall be filed under seal, and the Court shall
13   not be required to take any action, without separate prior order by the Judge before
14   whom the hearing or proceeding will take place, after application by the affected
15   party with appropriate notice to opposing counsel. The parties shall follow and
16   abide by applicable law, including Civ. L.R. 79.2, ECF Administrative Policies and
17   Procedures, Section II.j, and the chambers’ rules, with respect to filing documents
18   under seal.
19   13.   FINAL DISPOSITION
20         Within 60 days after the final disposition of this action, as defined in paragraph 4,
21   each Receiving Party must return all Protected Material to the Producing Party or destroy
22   such material. As used in this subdivision, “all Protected Material” includes all copies,
23   abstracts, compilations, summaries, and any other format reproducing or capturing any of
24   the Protected Material. Whether the Protected Material is returned or destroyed, the
25   Receiving Party must submit a written certification to the Producing Party (and, if not the
26   same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27   (by category, where appropriate) all the Protected Material that was returned or destroyed
28   and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                                  11
                                                                                19cv2063-MMA (NLS)
 1   compilations, summaries or any other format reproducing or capturing any of the Protected
 2   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of
 3   all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 4   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 5   consultant and expert work product, even if such materials contain Protected Material. Any
 6   such archival copies that contain or constitute Protected Material remain subject to this
 7   Protective Order as set forth in Section 4 (DURATION).
 8
 9         IT IS SO ORDERED.
10   Dated: February 26, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  12
                                                                               19cv2063-MMA (NLS)
 1                                                    EXHIBIT A
 2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of _________________ [print or type full
 4   address], declare under penalty of perjury that I have read in its entirety and understand the Stipulated
 5   Protective Order that was issued by the United States District Court for the Southern District of California
 6   on February 26, 2020 in the case of Denenberg v. Citibank, N.A, No. 3:19-cv-02063. I agree to comply
 7   with and to be bound by all the terms of this Stipulated Protective Order and I understand and
 8   acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of
 9   contempt. I solemnly promise that I will not disclose in any manner any information or item that is subject
10   to this Stipulated Protective Order to any person or entity except in strict compliance with the provisions
11   of this Order.
12   I further agree to submit to the jurisdiction of the United States District Court for the Southern District of
13   California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
14   enforcement proceedings occur after termination of this action.
15   I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone number] as my
17   California agent for service of process in connection with this action or any proceedings related to
18   enforcement of this Stipulated Protective Order.
19
20   Date: ______________________________________
21   City and State where sworn and signed: _________________________________
22
23   Printed name: _______________________________
24
25   Signature: __________________________________
26
27
28

                                                          13
                                                                                              19cv2063-MMA (NLS)
